FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 19 May 2021 in which the abstract and claims 1-2 were amended, claim 15 was canceled, and new claim 19 was added.  All of the amendments have been thoroughly reviewed and entered.  
	The objection to the abstract listed in the previous Office Action is withdrawn in view of the amendments.
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.

3.	Claims 1-14 and 16-19 are under prosecution.

4.	This Office Action includes new rejections necessitated by the amendments.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as obvious over Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
Regarding claim 2, Hollander teaches a method of processing a sample comprising nucleic acids comprising providing a cells sample having at least one or more cells, in the form of rat liver cells, from an FFPE tissue sample (paragraph 0003), wherein the sample is transferred (i.e., prepared from the FFPE samples) to form a selected sample, which is contacted with a lysis mixture (i.e., an aqueous solution), and is incubated is at 56oC (Example 5), which is in the claimed range, for 15 minutes.  Hollander also teaches additional lysis periods of one hour at  56oC (Example 1), which is within the claimed ranges.
It is noted that a review of the specification provides no limiting definition of the claimed “FFPE cell isolate.”  Thus, the claim encompasses cells isolated from an FFPE sample, including those that have been deparaffinized, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an “FFPE cell isolate” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
It is also noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, the selected sample is believed to be transferred into the internal volume of a container because the subsequent steps are performed in solution and include centrifugation, which requires a container.  
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.	
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It is further noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Therefore, the claimed ranges of incubation time and temperature alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 3 and 18, the method of claim 2 is discussed above.  Hollander further teaches performing a further test on the sample solution (i.e., clam 3), in the form of RT-PCR (Example 5), which includes PCR (i.e., claim 18). 
Regarding claim 17, the method of claim 3 is discussed above.  Hollander teaches methods using either sequencing or combinations of PCR, including RT-PCR, and sequencing (paragraph 0102).  Thus, it would have been obvious to sequence the sample solution.

8.	Claims 1, 4-9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
	Regarding claim 1, Finkelstein et al methods for processing tissue comprising separating a section from a specimen of fixative treated tissue (Abstract), wherein the tissue is obtained using an optical system, in the form of a dissecting microscope having dark field optics, wherein the sample is transferred to an internal volume of a container (i.e., a tube; paragraph 0066-0068).  The sample is from formalin-fixed, paraffin- embedded tissue (paragraph 0189), and comprises cells (i.e., is a cellular specimen; paragraph 020).   Finkelstein et al teach the cells sample is extracted via lysis to obtain nucleic acids (e.g., DNA; paragraph 0066-0068), which is placed in solution (paragraph 0093), and that the methods have the added advantage of allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue (paragraph 0158).  Thus, Finkelstein et al teach the known techniques discussed above.
It is reiterated that a review of the specification provides no limiting definition of the claimed “FFPE cell isolate.”  Thus, the claim encompasses cells isolated from an FFPE sample, including those that have been deparaffinized, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an “FFPE cell isolate.” 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Finkelstein et al do not teach the claimed temperature ranges.
	However, Hollander teaches methods of lysing samples of formalin-fixed, paraffin-embedded tissue (paragraph 0003), wherein the sample incubation is at 65oC for up to five hours (paragraph 0055), which therefore includes the claimed value of one hour.  Hollander also teaches the sample is then further processed by heating to at least 85oC for at least 15 minutes (paragraph 0085), which is in the claimed range.  Hollander also teaches stopping the lysis process; i.e., via cooling (paragraph 0069), as well as elution of the nucleic acids (paragraphs 0111-0112); thus, the isolated nucleic acids (i.e., DNA or RNA) are obtained in solution.  Hollander also teaches the methods have the added advantage of allowing parallel isolation and purification of RNA and DNA (Abstract).  Thus, Hollander teaches the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue as explicitly taught by Finkelstein et al (paragraph 0158) as well as the added advantage of allowing parallel isolation and purification of RNA and DNA as explicitly taught by Hollander (Abstract).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Finkelstein et al and Hollander could have been combined with predictable results because the known techniques of Finkelstein et al and Hollander predictably result in steps useful for processing tissue samples to isolate nucleic acids.
	Regarding claim 4, the method of claim 1 is discussed above.  Hollander also teaches adding DNAse to the sample solution (paragraph 0085).
In addition, with respect to adding DNAse before stopping, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 5-6 and 8, the method of claim 4 is discussed above.  Hollander teaches the isolated nucleic acid is RNA, which is subjected to reverse transcription and PCR (i.e., RT-PCR; paragraph 0102), thereby producing cDNA from the reverse transcription (i.e., claim 5) and performing a test on the cDNA (i.e., claim 6), in the form of the PCR assay (i.e., claim 8).
Regarding claim 7, the method of claim 6 is discussed above.  Hollander teaches RT-PCR is used in combination with sequencing (paragraph 0102); thus, it would have been obvious to sequence the cDNA.
In addition, with respect to claim 7, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and RT-PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 9, the method of claim 5 is discussed above.  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Thus, it would have been obvious to perform either of these steps prior to the PCR steps of the RT-PCR protocol.  A review of the specification yields no limiting definition of “pre-amplification.”  Thus, either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “per-amplification” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).    
Regarding claim 13, the method of claim 1 is discussed above.  A review of the specification yields no limiting definition of “pre-amplification.”  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “pre-amplification.”    
	Regarding claim 14, the method of claim 13 is discussed above.  Hollander teaches the nucleic acid obtained is DNA (paragraph 0100) and sequencing the nucleic acids (paragraph 0102).  Finkelstein et al also teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA.
	Regarding claim 16, the method of claim 14 is discussed above.  Hollander teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092).  
In addition, with respect to claims 14 and 16, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

9.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 5 above, and further in view of Turk et al (U.S. Patent Application Publication No. US 2006/0253924 A1, published 9 November 2006).
	Regarding claims 9-12, the method of claim 5 is discussed above in Section 8.
Hollander teaches sequencing DNA (paragraphs 0100-0102) as do Finkelstein et al (paragraph 0023).  Thus, would have been obvious to sequence the DNA (i.e., claims 10-11).  Hollander also teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claims 10 and 12).  
Neither Finkelstein et al nor Hollander teach the cDNA is subjected to “pre-amplification.” 
However, Turk et al teach methods utilizing pre-amplification of cDNA (i.e., claim 9), as well as subsequent amplification (paragraph 0029).  Turk et al also teach sequencing of isolated fragments (paragraph 0026), and that the methods have the added advantage of allowing determination of the expression level of transcripts in the RNA sample (paragraph 0029). Thus, Turk et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turk et al with the method of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing determination of the expression level of transcripts in the RNA sample as explicitly taught by Turk et al (paragraph 0029).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Turk et al could have been combined with Finkelstein et al and Hollander with predictable results because the known techniques of Turk et al predictably result in steps useful for processing nucleic acids.




10.	Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 1 above, and further in view of Provot et al (U.S. Patent No. 6,605,435 B1, issued 12 August 2003).
It is noted that while claims 13-14 and 16 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 13-14 and 16, the method of claim 1 is discussed above in Section 8.
Hollander teaches the nucleic acid obtained is DNA (paragraph 0100) and sequencing the nucleic acids (paragraph 0102).  Finkelstein et al also teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA (i.e., claim 14).  Hollander also teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claim 16).  
Neither Finkelstein et al nor Hollander use the term “pre-amplification.”
However, Provot et al teach methods utilizing pre-amplification of DNA as well as amplification, which has the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze (e.g., Example 4).  Thus, Provot et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Provot et al with the method of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze as explicitly taught by Provot et al (e.g., Example 4).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Provot et al could have been combined with Finkelstein et al and Hollander with predictable results because the known techniques of Provot et al predictably result in steps useful for processing nucleic acids.

11. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 1 above, and further in view of Erlander et al (U.S. Patent Application Publication No. US 2004/0072305 A1, published 15 April 2004).
	Regarding claim 19, the method of claim 1 is discussed above in Section 8.
	While Hollander teaches laser capture methods (paragraph 0052), neither Finkelstein nor Hollander specifically teach the use of laser capture microdissection.
However, Erlander et al teach methods utilizing FFPE samples (paragraph 0036) as well as laser capture microdissection using a laser capture microdissection system (i.e., the PixCell II system; paragraph 0147).  Erlander et al also teach the methods have the added advantage of allowing elimination of contaminating cells (paragraph 0058).  Thus, Erlander et al teach the known techniques discussed above. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Erlander et al with the method of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing elimination of contaminating cells as explicitly taught by Erlander et al (paragraph 0147).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Erlanger et al could have been combined with Finkelstein et al and Hollander with predictable results because the known techniques of Erlanger et al predictably result use of an instrument and steps useful for obtaining tissue samples.

Response to Arguments
12. 	Applicant's arguments filed 15 May 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below..
A.	Applicant argues on pages 6-8 of the Remarks that the previous cited references teach deparaffinization, and therefore do not teach the claimed “FFPE cell isolate.”  
However, it is reiterated that a review of the specification provides no limiting definition of the claimed “FFPE cell isolate.”  Thus, the claim encompasses cells isolated from an FFPE sample, including those that have been deparaffinized, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding an “FFPE cell isolate.” 
B.	Applicant’s remaining arguments have been considered but are moot either in view of the withdrawal of rejections based on the amendments or in view of the new rejections necessitated by the amendments.

Conclusion
13.	No claim is allowed.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634